Detailed Action

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This office action is in response to the Amendment filed 5/27/2022.
Claims 1-20 are allowed.



Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
The prior art of record failed to teach the interconnectedness of limitations of the independent claims. Specifically, the prior art failed to disclose “retrieve, from a database associated with an entity, information associated with the user; determine a resource distribution profile of the user, wherein the resource distribution profile comprises one or more resource transfers executed by the user; generate one or more customized autocomplete options for the input query based on at least the information associated with the user and the resource distribution profile of the user, generate one or more complete input queries based on at least the input query and the one or more customized autocomplete options; determine one or more solutions to the one or more complete input queries; vectorize, using a vectorization engine, the one or more solutions into a vector of real numbers; map, using the vectorization engine, the one or more vectorized solutions in a vector space; determine a similarity measure associated with each of the one or more solutions using the one or more vectorized solutions; determine one or more unique solutions based on at least the similarity measure; and transmit control signals configured to cause the computing device of the user to display the one or more customized autocomplete options to the user.”. Further, the Examiner cannot determine a reasonable motivation in either the prior art or the existing case law to combine the known prior art elements to render the claimed invention. The dependent claims being definite, enabled by the specification, and further limiting to the independent claims, are also allowable. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD CORTES whose telephone number is (571)270-1383.  The examiner can normally be reached on M-F, 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott T Baderman can be reached on (571)272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOWARD CORTES/Primary Examiner, Art Unit 2144